Citation Nr: 1550984	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for hepatitis C.

(The claim for entitlement to nonservice-connected pension is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, A.W., and D.B.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was most recently remanded by the Board in December 2013 for additional development and has now been returned to the Board for further appellate review.  

In May 2010, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  He was given the opportunity to appear for a second hearing, and in April 2013, he testified before the undersigned Acting Veterans Law Judge.  Transcripts of these proceedings are of record.

The Board acknowledges that in the July 2014 Supplemental Statement of the Case, the Appeals Management Center (AMC) did not readjudicate the claim for service connection for tinnitus.  However, as the issue is granted in full herein, the Board concludes that the AMC's failure to adjudicate this issue does not result in any prejudice to the Veteran.

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System.

The issues of service connection for a low back disorder, acquired psychiatric disorder, and hepatitis C are addressed in the REMAND that follows the ORDER section of the decision below.  


FINDING OF FACT

The Veteran's tinnitus originated during his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he has tinnitus as the result of noise exposure during service.  Specifically, he claims that he was exposed to hazardous noise during training camp when he was in close proximity to an explosion.  The Veteran asserts that he has experienced recurrent tinnitus since that time.

The record shows that the Veteran has a current diagnosis of tinnitus, as reflected in his VA treatment records.  Thus, the pertinent question before the Board is whether the Veteran's diagnosed tinnitus is related to his military service.

In this regard, the Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears during his active duty.  

In a January 2014 examination report, a VA examiner noted the Veteran's report that his tinnitus began in 1975 following an incident when a drill sergeant dropped a blasting cap into a foxhole close to his proximity.  The Veteran stated that the blast caused his to ears to "ring" and his hearing to go "silent."  He further stated that his hearing returned and the ringing in his ears stopped approximately 30 to 40 minutes later.  The Veteran reported that the ringing in his ears returned one week later and claimed to have experienced ringing in his ears, intermittently, since that time.  Following an audiological examination and review of the evidence, the examiner opined, given the Veteran's detailed history of the onset of the disorder, that it was at least as likely as not that the Veteran's tinnitus was caused by or the result of his military noise exposure.

Following review of all of the evidence, the Board finds that the Veteran is entitled to service connection for tinnitus because the evidence satisfactorily establishes that the claimed disability originated during his active service.  

In reaching this decision, the Board finds the Veteran's description of in-service noise exposure to be credible and sufficient to establish the occurrence of in-service acoustic trauma.  Although the service treatment records are negative for reports of any pertinent symptomatology, the Veteran is competent to address the presence of tinnitus since service, and the record does not contain evidence tending to impair the credibility of this assertion.  A lay person is competent to report tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Veteran has credibly stated that the onset of his tinnitus occurred in service and that the disorder has continued ever since.  

Moreover, the January 2014 VA examiner considered the Veteran's description of the onset of the disorder in determining that his tinnitus had its onset during service.  The Board finds the January 2014 examiner's opinion to be probative evidence indicating the in-service onset of the disorder.  As such, the evidence of record supports the claim and service connection for tinnitus is warranted.   


ORDER

Service connection for tinnitus is granted.



REMAND

Additional development is needed before a decision can be reached for the remaining claims on appeal.

As an initial matter, the Board highlights that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the deficiencies with the January 2014 VA opinions obtained for the low back disorder, hepatitis C, and acquired psychiatric disorder claims explained further below, these claims remaining on appeal must be remanded in order to obtain adequate etiological opinions and to ensure compliance with the prior Board remand.  

Low Back Disorder

As directed by the December 2013 remand, the Veteran underwent a VA examination in February 2014 to address his claim for service connection for a low back disorder.  The examiner diagnosed degenerative disc disease of the lumbosacral spine and opined that it is less likely than not that the Veteran's low back disorder was causally or etiologically related to service, to include the low back strain diagnosed during service.  As rationale for this opinion, the examiner stated that the Veteran's in-service episode of a back strain in 1975 appeared to be self-limiting because there was no evidence that he had chronic back pain at the time of discharge or within 10 years of his separation from service.  This rationale is flawed, however, because it ignores the Veteran's August 1976 separation report of medical history, on which he relayed a history of recurrent back pain.  Given the examiner's reliance on the inaccurate factual premise, the January 2014 opinion is inadequate for adjudication purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative).  A remand of this claim is needed is needed in order to obtain an addendum opinion that gives adequate consideration to all of the pertinent evidence of record.   

Hepatitis C

In February 2014, the VA examiner also opined that it is less likely than not that the Veteran's hepatitis C diagnosis is causally or etiologically related to service.  The examiner based this opinion, in part, on the absence of a hepatitic C diagnosis or treatment in service or in-service evidence of the Veteran's exposure to known risk factors, including blood transfusions, needle pricks, intravenous drug use, or an organ transplant.  However, the examiner's opinion does not consider the Veteran's assertion that his hepatitis is due to multiple sexual encounters during service.  The Veteran is competent to describe his military experiences, and his assertions in this regard must be considered in determining the etiological relationship between the claimed disorder and his military service.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination to be inadequate where the examiner formulates an opinion without considering the Veteran's statements); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  The February 2014 VA examiner's failure to consider the Veteran's statements in this regard makes the opinion inadequate, and thus, the claim requires a remand in order to obtain a new medical opinion.  

Acquired Psychiatric disorder    

In January 2014, the Veteran underwent a VA psychiatric examination, which resulted in diagnoses of major depressive disorder and alcohol use disorder.  Following review of the evidence, the examiner opined that these disorders were less likely than not causally or etiologically related to or had an onset within a year of service.  This opinion is based, at least in part, on the Veteran's report that the claimed disorder began after service at a time when he had marital problems.  However, this opinion does not address the Veteran's August 1976 report of medical history, which includes notations of a history of excess worry from 1974 and of childhood nervousness.  As the January 2014 opinion does not reflect consideration of this pertinent in-service evidence, the opinion is inadequate.  A remand is required for this claim in order to obtain a new medical opinion.  

While on remand, efforts must be undertaken to obtain the Veteran's updated VA treatment records and all outstanding private records identified by the Veteran as pertinent to these claims. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claims remaining on appeal. 

2.  After completion of all necessary records development, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise, other than the February 2014 examiner, to determine whether the Veteran's current low back disorder is etiologically related to his active service.  The Veteran need not be reexamined, unless the physician providing the requested opinion determines that an additional examination is needed. 

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's diagnosed low back disorder originated during service or is otherwise etiologically related to service.  In providing the requested opinion, the physician must consider the low back strain diagnosed during service and all reports of low back symptomatology documented in the Veteran's service treatment records.

The physician must also consider and discuss any lay evidence of a continuity of symptomatology.  Additionally, the physician must consider and discuss any conflicting medical evidence or opinions of record. 

The rationale for all opinions must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician is unable to provide any requested opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  The RO/AMC must obtain an etiological opinion from a physician with sufficient expertise, other than the February 2014 examiner, regarding whether the Veteran's diagnosed hepatitis C is related to his military service.  A reexamination of the Veteran is not necessary, unless determined by the physician providing the requested opinion.  

Based upon review of all pertinent evidence of record, the physician must opine as to whether there is a 50 percent or better probability that the Veteran's diagnosed hepatitis C originated during service or is otherwise etiologically related to service, to include multiple sexual encounters.

In providing the requested opinion, the physician must consider and discuss any lay evidence of a continuity of symptomatology.  The physician must also consider and discuss any conflicting medical evidence or opinions of record. 

A complete rationale for all opinions must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician is unable to provide any requested opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

4.  The Veteran must be afforded a new VA examination by a psychiatrist or psychologist, other than the January 2014 examiner, to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service, had an onset within one year after discharge, or is otherwise etiologically related to service.  In providing the opinion, the examiner must consider and discuss any reports of psychiatric symptomatology documented in the service treatment records and all lay statements regarding a continuity of symptomatology.  The examiner must also acknowledge and discuss any conflicting medical evidence or opinions of record. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC must readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


